UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6465



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID CHARLES MCCLINTON,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-89-98)


Submitted:   September 17, 2004           Decided:    October 5, 2004


Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Charles McClinton, Appellant Pro Se.             Jennifer   Marie
Hoefling, Assistant United States Attorney,          Charlotte,   North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            David Charles McClinton, a federal prisoner, seeks to

appeal the district court’s order denying relief on his petition

filed under 28 U.S.C. § 2255 (2000).           An appeal may not be taken

from the final order in a § 2255 proceeding unless a circuit

justice or judge issues a certificate of appealability.                28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court absent “a substantial

showing of the denial of a constitutional right.”                      28 U.S.C.

§   2253(c)(2)   (2000).    A     prisoner   satisfies      this   standard    by

demonstrating that reasonable jurists would find both that his

constitutional    claims    are    debatable      or    wrong    and   that   any

dispositive procedural rulings by the district court are also

debatable or wrong.    See Miller-El v. Cockrell. 537 U.S. 322, 336-

38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).                 We have independently

reviewed the record and conclude that McClinton has not made the

requisite   showing.       Accordingly,      we    deny    a    certificate   of

appealability and dismiss the appeal.                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                       DISMISSED


                                    - 2 -